Citation Nr: 0316820	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent 
Orange.

2.	Entitlement to service connection for a low back 
disability.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.	Entitlement to service connection for drug and alcohol 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
October 1971.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  The case was previously before the 
Board and was remanded in March 2001.  In August 2002, the 
Board undertook additional development of the evidence.


REMAND

As noted in the introduction, in August 2002 the Board 
directed additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In light of the 
recent judicial decision which mandates that the Board return 
cases to the RO for review of newly developed evidence, the 
case must be returned to the RO for further action prior to 
appellate review by the Board. 

Additionally, preliminary review of the record suggests that 
the veteran has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  In circumstances where the RO 
failed to notify the veteran of the VCAA, the Board had been 
sending letters to veterans, under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii), informing them of certain provisions 
of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  However, this 
regulatory provision was also recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 
implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The RO should 
also advise the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

2.	After undertaking any additional 
development (such as medical 
examinations/opinions) which the RO 
may deem necessary, the RO should 
review the claims file (to include all 
evidence obtained by the Board) and 
determine whether entitlement to 
service connection is warranted for 
the four issues on appeal.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and 
be given an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




